DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s request for interview should an allowance not result from their response is acknowledged.  Since new rejections must be made based on Applicant’s amendments, it is believed by the examiner that review of this action will facilitate discussion of the remaining issues.  Therefore, Applicant is invited to contact the examiner for an interview after review of this action one is wanted.

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 

Claim Status
Claims 18-20 are new.
Claims 1-17 are canceled.
Claims 19-20 are withdrawn.
Claim 18 is under examination.

Priority
Applicant’s Arguments: Given that the present claims are based literally on that which was previously granted in US 10,800,821, and the disclosure throughout the application, including the Examples, and paragraph [0119] as published in US 20210388043A1, inter alia, it is respectfully requested that contrary to the Office Action at pages 3-4, inter alia, that the claims be accorded full priority to all prior-filed applications in the lineage of the present application, including USSN 15/566,724 and PCT/CN2015/094739, filed November 16, 2015, and CN application 2015 10203619, filed April 24, 2015.
Examiner’s Response To Traversal: Applicant’s arguments have been considered but are not found persuasive since the instant claim 18 contains new matter.  All reasons for the new matter below are incorporated here. Therefore, it is rejected under 112a and does not find support in the priority documents of the same disclosure necessarily.  This leaves the chain of priority broken and the U.S. effective filing date of claim 18 set at 08/26/2021.

Objections Withdrawn
Claim Objections
The objections to claim 1 are withdrawn in view of Applicant’s amendments. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1-6 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.   

The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.  

The rejection of claims 1-6 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.   

The rejection of claims 1-6 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-6 under 35 U.S.C. 102a1 as being anticipated by Wang (CN109306017, published 02/05/2019) is withdrawn in view of Applicant’s amendments.

The rejection of claim(s) 1-6 and 11 under 35 U.S.C. 102a1 as being anticipated by Tian (US2019/0125834, published 05/02/2019) is withdrawn in view of cancellation of these claims.

Double Patenting
The rejection of claims 1-6 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10800821 is withdrawn in view of Applicant’s cancelation of the claims. 

The rejection of claims 1-6 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/905262 (reference application) is withdrawn in view of cancelation of these claims. 

New Objections
Claim Objections
Claim 18 is objected to because of the following informalities:  The term “comprising” in line 3 should be changed to “comprises” for clarity.  Also, “SEQ ID NO.:” should be changed to “SEQ ID NO:” to be in line with the sequence rules.    
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 18 presents a similar composition as was in the previous claim set but states that the SIRPalphaD1 consists of residues 10-142 of SEQ ID NO. 6.  This reads on a fusion protein with no SIRP leader sequence therein.  However, when one goes to the original disclosure, they find no teaching of such a truncate.  Figure 1D states that SIRPalphaD1 has residues 1-142 of the sequence identifier.  Thus, residues 1-9 are included in Applicant’s use of SIRPalphaD1.  Paragraph 0119 cited by Applicant for support actually makes clear that their invention always has the 9 residues of the N-terminus of SIRPalphaD1 (residues 1-142 of SEQ ID NO. 6).  This is because it shows that Applicant felt their inclusion may support the improvement in CD47 binding.  Such an improvement was sought by Applicant as stated in 0119 and so removing a structure Applicant stated may support the affinity gain is contrary to Applicant’s original goals.  Only alternative elements positively recited can be explicitly excluded from claims (MPEP 2173.05(i).  However, with and without leader sequence are not alternative embodiments of Applicant’s invention. Rather, lack of the leader sequence was present in a different construct within the prior art.  Therefore, no alternative of Applicant’s invention with only residues 10-142 of SEQ ID NO. 6 was taught in the original disclosure.  Rather, the leader sequence was taught to be present and to contribute to improvement in CD47 binding, Applicant’s invention.  It does not appear that Applicant ever made the construct of claim 18 lacking the leader residues of the SIRPalphaD1 but including N89A and so they have not shown that such a construct has improved binding still compared to the parent construct and art construct of 0119.  Also, there is no teaching in the PGPub cited for support of claim 18 that cleavage occurs for leader sequence removal.  Also, the parent patent has claims only including the leader sequence and so cannot support the truncate claimed here.  Furthermore, the range of residues 10-142 is not taught in either the original specification or the original claims.   
Taken all together, it is clear that the truncate above, use of only residues 10-142 of SEQ ID NO. 6 as SIRPalphaD1 was never taught as part of Applicant’s invention in the original disclosure.  Rather, it is a desired embodiment only post-filing to increase claim breadth.   Thus, the claim contains new matter and is rejected here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102a1 as being anticipated by Tian (US2019/0125834, published 05/02/2019, previously cited).
Tian teaches IMM01 as a fusion protein that binds CD47 that is SIRPalphaD1 linked to an Fc fragment and comprising SEQ ID NO. 12 (0080).  Their SEQ ID NO. 12 is 97% identical to instant SEQ ID NO. 6.  It carries a corresponding mutation with N89A also.  SEQ ID NO. 12 of Tian also comprises 10-142 of SEQ ID NO. 6.  Their SEQ ID NO. 12 starts at residue 10 of instant SEQ ID NO. 6.  Therefore, it meets the claim limitation for SIRPalphaD1 currently claimed, lacking leader sequence.  
Paragraph 0102 teaches use of IMM01 in mice to treat tumor and so it is clearly used a pharmaceutical composition.  Figure 14 shows it was efficacious and so was used at an effective amount.  The intended use of cancer treatment in the preamble is not given patentable weight, though it is clear that this was the purpose of Tian and the cancer must express CD47 to be targeted by the therapeutic agent.  This can be gleaned from Tian by one of ordinary skill in this art. “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).”
Also, the final wherein clause of the claim is necessarily met by the art also.  It requires function based on structure and since said structure is taught by Tian, the function is met as well.  
Since PBS was used as a control in the mice experiments above, and one of ordinary skill in this art would envisage the intraperitoneal injections to always be a liquid, particularly owed to the nature of needles (not being used for solid administration) and the liquid control, they would envisage the protein IMM01 in composition with an excipient (water, as in PBS).  Their other proteins were used with excipients (0061-0062) and so the other tests groups like IMM01 must have also be done using the same.  Again, such information would allow the practitioner to envision immediately the composition of claim 18.  Therefore, Tian anticipates the claim.
Applicant’s Arguments Pertinent to the New Ground of Rejection:    The prior art did not recognize and taught away from using recombinant bi-functional proteins of present claim 18 in a pharmaceutical composition or any method of treating cancer, including because the prior art failed to appreciate that the N89A mutation obtained improved target binding activity. Hence, a pharmaceutical composition having the recombinant bi-functional proteins of present claim 18, and methods of treating cancer using such a pharmaceutical composition, were, prior to the present invention, surprising and unexpected.
Accordingly, present invention as recited in claim 18 and the claims dependent thereon is clearly patentable over the cited art. See In re Albrecht, 514 F.2d 1389, 1396 (CCPA 1975) (unexpected results sufficient to demonstrate nonobviousness); /n re Chupp, 816 F.2d 643, 646, (Fed. Cir. 1987) (evidence of superior, unexpected properties in one of a spectrum of common properties can be sufficient to show nonobviousness); /n re Clemens, 622 F.2d 1029, 1036 (CCPA 1980) (unexpected results for a single member of subgenus establishes nonobviousness); see also, MPEP § 2145.
It is submitted that the claims presented herewith are patentably distinct over the prior art, and these claims are in full compliance with the requirements of 35 USC § 112. The amendments to the claims presented were not made for purposes of patentability within the meaning of 35 USC §§ 101, 102, 103 or 112. Rather, these additions are made to round out the scope of protection to which Applicants are entitled.
Given that claim 18 parallels in language that which was previously granted in US 10,800,821, and that just as the claims in US 10,800,821 are recognized as having priority to the earliest application in the lineage of the present application, and given that the claims are indeed fully based on the disclosure throughout the application, including the Examples, and paragraph [0119] as published in US 20210388043A1, inter alia, it is respectfully asserted that it is clear that the claims are entitled to priority and hence that Wang and Tian cited in the Office Action are not prior art. Reconsideration and withdrawal of the Section 102 Rejections are respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Tian teaches a construct as in the composition of claim 18 and its use to treat cancer in such a composition as discussed above.  Therefore, Tian cannot teach away from the invention.  Rather, they teach it.  N89A is present in Tian and so it was appreciated by them.
Unexpected results and other secondary considerations do not obviate a 102 rejection and so such arguments are not persuasive.
Tian is prior art since priority cannot be granted to the parent cases owed to new matter present in claim 18 as discussed above.  The instant claim does not parallel the issued claim of the grandparent case.  Rather, the instant claim is an attempt to broaden the scope of said issued claim beyond what was disclosed herein.  Thus, Tian is art and the rejection is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10800821. Although the claims at issue are not identical, they are not patentably distinct from each.
The patented claims are drawn to species of the instant claims.  See patented claims 9-10 which read on SEQ ID NO. 6, which is identical to instant SEQ ID NO. 6. It is noted that the transitional phrase for the fusion protein is open in the instant claim, using “comprising”.  Therefore, even if additional residues were present before residue 10 of SEQ ID NO. 6, the difference between the patented claims and the instant claims is only in naming convention, not structure.  The structure of instant claim 18 can attach nine residues to residues 10-142 of SEQ ID NO. 6 and meet the fusion protein claim limitation.  Thus, said another way, the patented claim can contain both a SIRP leader sequence and the SIRPalphaD1 domain of instant claims and still read on the instant structure.  One need not include residues 1-9 of instant SEQ ID NO. 6 in the naming convention of SIRPalphaD1 or what the same comprises.  Indeed, it is clear that Applicant is simply seeking protection for a broader invention than that of the patented claims and so necessarily, the patented claims are a species of the instant claim. While a pharmaceutical composition is not taught, the intended use of patented claim 1, destroying tumor cells with macrophages make this obvious since the protein will be used to treat cancer and as a protein, it will be placed in solution with water.  Thus, claim 18 is obvious here in view of the patented claims.
Applicant’s Arguments Pertinent to New Ground of Rejection:  None of claims 1-13 of US 10,800,821 are directed to a pharmaceutical composition as now claimed in the present application. None of the claims of US 10,800,821 teach or suggest the presently claimed subject matter. The presently claimed subject matter is patentably distinct from the claimed subject matter of US 10,800,821. Reconsideration and withdrawal of the double patenting rejection based on US 10,800,821 are respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been considered but are not persuasive.  For the reasons above, the instant claim is suggested by the patented claims.  Applicant only alleges the opposite.  Applicant also only alleges the patented claims are patentably distinct from the instant claim.  These allegations are not supported by facts and so are not persuasive.  

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/905262 (reference application). Although the claims at issue are not identical, they are not patentably distinct.
Copending claim 8 is drawn to the same protein as recited in instant claim 18 SEQ ID NO. 6, the two identifiers being the same between applications.  Copending claim 7 can be interpreted as SEQ ID NO. 6.  It is noted that the transitional phrase for the fusion protein is open in the instant claim, using “comprising”.  Therefore, even if additional residues were present before residue 10 of SEQ ID NO. 6, the difference between the copending claims and the instant claims is only in naming convention, not structure.  The structure of instant claim 18 can attach nine residues to residues 10-142 of SEQ ID NO. 6 and meet the fusion protein claim limitation.  Thus, said another way, the copending claims above can contain both a SIRP leader sequence and the SIRPalphaD1 domain of instant claims and still read on the instant structure.  One need not include residues 1-9 of SEQ ID NO. 6 in the naming convention of SIRPalphaD1 or what the same comprises.  
Copending claim 14 is drawn to a pharmaceutical composition with a genus of the protein of instant claim 18 with an excipient but any of the species of the other claims can also be used therein (as they are covered by the genus of copending claim 1) clearly for the intended use therein.  Thus, the claim renders instant claim 18 obvious.  Thus, the copending claims clearly render the instant claim obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments Pertinent to New Ground of Rejection: It is unclear which claims the Office Action is citing when stating, “claims 1-20 of copending Application No. 16/905262”, including because it appears from the claims on file in the “reference application” as of June 18, 2020, there are 17 claims on file in the ‘262 application. Nonetheless, while claims 14-17 of the ‘262 application do pertain to a pharmaceutical composition and methods of treating disease, the present claims are directed to patentably distinct subject matter, including with regard to treating a cancer wherein cells of the cancer express CD47 and as to the recombinant bi-functional fusion protein. Further, the ‘262 application, while assigned to the Examiner in the present application, has not yet had any substantive prosecution. Reconsideration and withdrawal of the double patenting rejection based on the ‘262 application, or holding it in abeyance until after there is otherwise agreement on allowable subject matter, or allowing the present application to first grant and then, if appropriate, calling for a Terminal Disclaimer in the ‘262 application, are respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been considered.  
There are two claim sets with the same date in the copending application and one contains amendments and so this the one used by the examiner here and previously.  The intended use is not given weight in claim 18.  See above, said reasons incorporated here from the 102 rejection.  The structure of the copending claims meets the claim limitations of the fusion protein of instant claim 18 for the reasons above and so Applicant’s statement to the opposite is not persuasive.  
The copending application and instant case have the same requested U.S. effective filing date and so TDs are needed in both cases before withdrawal of this rejection.

Conclusion
No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642